Per Curiam
It is agreed by counsel in this case, by stipulation on file, that the facts and questions involved in this appeal are precisely the same as in Murray v. Cordon, 19 Mont. 389, (decided by this court on April 26, 1897) 48 Pac. 743. Therefore, upon the authority of that case, the judgment and order in this case are reversed, and the cause remanded, with directions, to the District Court to make the same orders and pursue the same instructions as were directed by this court in Murray v. Conlon.

Reversed.